SUPREME COURT OF THE UNITED STATES
                                OFFICE OF THE CLERK
                            WASHINGTON, DC 20543-0001

                                          April 1,2015


Clerk
Court of Criminal Appeals of Texas                                              ftpf en
P.O. Box 12308                                                            C0^T0f^DIM
Capitol Station                                                                      ^'"AlARp^^
Austin, TX 78711                                                                APR Qq ^fljc
   RE: Charles R. Ray v. Texas                                              -
        TXCoCRA WE-49,997-05                                                     ^COsHQ@rk
        No: 14-9113


Dear Clerk:


   The above-entitled petition for a writ of certiorari was originally postmarked
December 8,2014 and received again on March 31,2015. The papers are returned for
the following reason(s):
   The petition is out-of-time. The date of the lower court judgment or order denying a
timely petition for rehearing was August 20, 2014. Therefore, the petition was due on or
before November 18, 2014. Rules 13.1, 29.2 and 30.1. When the time to file a petition
for a writ of certiorari in a civil case (habeas action included) has expired, the Court no
longer has the power to review the petition.
   The order dated September 16, 2014 does not appear to be the denial of a timely filed
petition for reconsideration/rehearing.
   The petition in case #14-9113 has been removed from the docket.


                                                 Sincerely,
                                                 Scott S. Harris, Clerk
                                                 By:

                                                 Andrew Downs
                                                 (202) 479-3038




Enclosures